               Case 20-11553-AJC         Doc 37     Filed 05/06/20   Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


 IN RE:                                            CASE NO.: 20-11553-AJC

 MARTHA INGRID ALFONSO                             CHAPTER13

       Debtor.
 ___________________________________/

              NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

       PLEASE TAKE NOTICE that undersigned counsel hereby enters her appearance in the

above-captioned case for the United States of America, on behalf of the Internal Revenue Service,

pursuant to Rule 9010(b) the Bankruptcy Rules of Procedure.

       The Clerk of this Court is requested to add the name and address of the undersigned to the

matrix of creditors prepared in connection with this case.

                                                     Respectfully submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

                                             By:     /s/Raychell A. Tasher
                                                     RAYCHELL A. TASHER
                                                     Assistant United States Attorney
                                                     Florida Bar No. 109291
                                                     Raychell.Tasher@usdoj.gov
                                                     99 N.E. 4th Street, Suite 300
                                                     Miami, Florida 33132
                                                     Telephone: (786) 439-3185
                                                     Facsimile: (305) 530 -7139
                 Case 20-11553-AJC         Doc 37      Filed 05/06/20      Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 6, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day by transmission of Notices of Electronic Filing generated by CM/ECF to those
parties registered to receive electronic notices of filing in this case or via U.S. mail as listed in the
below Service List.

                                                        /s/Raychell A. Tasher
                                                        RAYCHELL A. TASHER


                                             Service List
VIA CM/ECF Notice:

20-11553-AJC Notice will be electronically mailed to:

Patrick L. Cordero     ecfmail@pcorderolaw.com, corderopr93260@notify.bestcase.com

Jed L. Frankel    jfrankel@eisingerlaw.com, sorta@eisingerlaw.com

Gary I. Gassel    gary@gassellaw.com

Nancy K. Neidich      e2c8f01@ch13miami.com, ecf2@ch13miami.com

Office of the U.S. Trustee     USTPRegion21.MM.ECF@usdoj.gov

VIA U.S. MAIL:

Synchrony Bank
PRA Receivables Management, LLC
P.O. Box 41021
Norfolk, VA 23541


                                                        /s/Raychell A. Tasher
                                                        RAYCHELL A. TASHER




                                                   2
